NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                       September 03, 2015

      Hon. Douglas A. Allison                     Hon. Paul Dodson
      Law Offices of Douglas Allison              Attorney at Law
      403 N. Tancahua                             218 Leming Ave.
      Corpus Christi, TX 78401                    Corpus Christi, TX 78404
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00322-CV
      Tr.Ct.No. 2012CCV-60514-3
      Style:    Jack Storm v. Ronnie King


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: County Court at Law No. 3 (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)